ICJ_020_ElectriciteBeyrouth_FRA_LBN_1954-07-29_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE LA SOCIETE
« ELECTRICITE DE BEYROUTH »

(FRANCE c. LIBAN)

ORDONNANCE DU 29 JUILLET 1954

1954

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

“ÉLECTRICITÉ DE BEYROUTH”
COMPANY CASE

(FRANCE v. LEBANON)
ORDER OF JULY 29th, 1954
La présente ordonnance doit être citée comme suit.

« Affaire de la Société « Électricité de Beyrouth »,
Ordonnance du 29 juillet 1954 : C.I. J. Recueil 1954, p. 107.»

This Order should be cited as follows :

“«Électricité de Beyrouth Company case,
Order of July 29th, 1954: I.C.J. Reports 1954, p. 107."

 

N° de vente: 123
Sales number -

 

 

 
107

COUR INTERNATIONALE DE JUSTICE

1954

Le 29 juillet

Rôle général ANNÉE 1954
n° 20

29 juillet 1954

AFFAIRE DE LA SOCIÉTÉ
« ÉLECTRICITÉ DE BEYROUTH »

(FRANCE c. LIBAN)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l’article 69 du Règlement de la Cour ;

Vu la requête introductive d'instance, déposée au Greffe le
14 août 1953, par laquelle le Gouvernement de la République
française a saisi la Cour du différend qui l’opposait au Gouverne-
ment de la République libanaise concernant diverses concessions
pour l'exploitation des services publics au Liban, octroyées par ce
dernier Gouvernement à la société « Électricité de Beyrouth »,

Vu l’ordonnance du 20 octobre 1953 par laquelle la Cour a fixé
le 18 janvier 1954 comme date d'expiration du délai pour le dépôt
du mémoire du Gouvernement de la République française et le
28 avril 1954 comme date d'expiration du délai pour le dépôt du
contre-mémoire du Gouvernement de la République libanaise et
a réservé la suite de la procédure,

Vu le mémoire déposé par le Gouvernement de la République
française dans le délai ainsi prescrit,

Vu l'ordonnance du 8 avril 1954 par laquelle, à la demande de
l'agent du Gouvernement du Liban, le Président de la Cour a
prorogé jusqu’au 28 juillet 1954 l'expiration du délai pour le dépôt
du contre-mémoire du Gouvernement de la République libanaise,

4
108 «ÉLECTRICITÉ DE BEYROUTH » (ORDONN. DU 29 VII 54)

Considérant que par sa lettre du 13 juillet 1954, reçue au Greffe
de la Cour le 17 juillet 1954, l’agent du Gouvernement libanais a
porté à la connaissance du Greffier que «....la présentation de
cette pièce ainsi que la continuation de la procédure n’a plus d'objet
étant donné le règlement amiable du litige intervenu entre les
Parties et ratifié par le Parlement libanais en date du 30 juin 1954 »,
et que « Il était, au demeurant, convenu entre le Gouvernement
libanais et le Gouvernement français que, dès que serait intervenu
ce règlement, le Gouvernement français se désistera de l’action
qu'il avait portée contre le Gouvernement libanais devant la Cour
internationale de Justice »,

Considérant que par lettre du 20 juillet 1954 le Greffier a transmis
copie certifiée conforme de ladite lettre à l’agent du Gouvernement
français,

Considérant que par lettre du 23 juillet 1954, reçue au Greffe
de la Cour le 26 juillet 1954, l'agent du Gouvernement de la Répu-
blique française, «la ratification de l’accord du 26 mars 1954 étant
intervenue », a prié le Greffier, « conformément aux dispositions de
l'article 69, paragraphe 2, du Règlement et en application de
l'échange de lettres intervenu entre le Président de la République
du Liban et l'ambassadeur de France à Beyrouth .... de vouloir
bien faire connaître à la Cour que le Gouvernement de la Républi-
que française renonce à poursuivre la procédure et demande que
son action soit rayée du rôle de la Cour »,

Considérant que dans ces circonstances il n’y a pas lieu de fixer
le délai prévu par l’article 69, paragraphe 2, du Règlement ;

Prend acte du désistement -du Gouvernement français de l'ins-
tance introduite par la requête du 14 août 1953;

Ordonne que l'affaire soit rayée du rôle.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-neuf juillet mil neuf cent
cinquante-quatre, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respecti-
vement au Gouvernement de la République française et au Gouver-
nement de la République du Liban.

Le. Président,
_ (Signé) ArNoLD D. McNair.

Le Greffier,
(Signé) J. LOPEZ OLIvAN.
